Case 1:19-cv-20293-DPG Document 1 Entered on FLSD Docket 01/22/2019 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                     CASE NO.: 1:19-cv-20293

  DOUGLAS KIRKLAND,

                  Plaintiff,

  v.

  KFIR MOYAL ART GALLERY INC.,

                  Defendant.


                      COMPLAINT FOR COPYRIGHT INFRINGEMENT
                           (INJUNCTIVE RELIEF DEMANDED)

        Plaintiff DOUGLAS KIRKLAND by and through his undersigned counsel, brings this

 Complaint against Defendant KFIR MOYAL ART GALLERY INC. for damages and injunctive

 relief, and in support thereof states as follows:

                                  SUMMARY OF THE ACTION

        1.      Plaintiff DOUGLAS KIRKLAND (“KIRKLAND”), brings this action for

 violations of exclusive rights under the Copyright Act, 17 U.S.C. § 106, to copy and distribute

 Kirkland’ original copyrighted works of authorship.

        2.      Kirkland joined Look Magazine in his early twenties, and later Life Magazine

 during the golden age of 60's/70's photojournalism. His assignments included essays on Greece,

 Lebanon, and Japan, as well as fashion and celebrity work, photographing Marilyn Monroe,

 Elizabeth Taylor, Marlene Dietrich and many others. Kirkland's fine art photography has been

 exhibited all over the world. His exhibition of Freeze Frame is now in the permanent collection

 of Academy of Motion Picture Arts and Sciences in Beverly Hills. His work is also in the



                                          SRIPLAW PLLC
                         21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 1:19-cv-20293-DPG Document 1 Entered on FLSD Docket 01/22/2019 Page 2 of 6



 permanent collections of the Smithsonian, the National Portrait Gallery in Canberra Australia,

 the National Portrait Gallery in London, the Eastman House in Rochester, the Houston Center for

 Photography, and the Annenberg Space for Photography in Los Angeles.

         3.      Defendant KFIR MOYAL ART GALLERY INC. (“Kfir Moyal”) is a custom and

 personalized art work company owned and operated by artist Kfir Moyal (“Moyal”). Moyal has

 established a successful career as a pop artist and present in Fine Art galleries worldwide. He

 has commissioned pieces for the Kardashians, Iggy Azalea, Paris Hilton, Gloria Estefan, Flo

 Rida, L’il Kim, Miami Housewives, Frankie Grande, as well as the Steinbrenner family (owners

 of the New York Yankees) and Israeli Idol Singer, Harel Skaat.

         4.      Kirkland alleges that Kfir Moyal copied Kirkland’ copyrighted Work from the

 internet in order to advertise, market and promote its business activities. Kfir Moyal committed

 the violations alleged in connection with Kfir Moyal’ business for purposes of advertising and

 promoting sales to the public in the course and scope of Kfir Moyal’ business.

                                    JURISDICTION AND VENUE

         5.      This is an action arising under the Copyright Act, 17 U.S.C. § 501.

         6.      This Court has subject matter jurisdiction over these claims pursuant to 28 U.S.C.

 §§ 1331, 1338(a).

         7.      Defendant is subject to personal jurisdiction in Florida.

         8.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) and 1400(a)

 because the events giving rise to the claims occurred in this district, Defendant engaged in

 infringement in this district, Defendant resides in this district, and Defendant is subject to

 personal jurisdiction in this district.




                                                 2
                                           SRIPLAW PLLC
                         21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 1:19-cv-20293-DPG Document 1 Entered on FLSD Docket 01/22/2019 Page 3 of 6



                                         DEFENDANT

        9.     Kfir Moyal Art Gallery Inc. is a Florida corporation with its principal place of

 business at 2800 Biscayne Boulevard, Suite 400, Miami, FL 33137, and can be served by serving

 its Registered Agent, Brian Przystup & Associates, LLC, 2800 Biscayne Boulevard, Suite 400,

 Miami, FL 33137

                          THE COPYRIGHTED WORK AT ISSUE

        10.    In 1965, Kirkland created a photograph entitled “DK_CE007.jpg,” which is

 shown below and referred to herein as the “Work”.




                                             3
                                       SRIPLAW PLLC
                      21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 1:19-cv-20293-DPG Document 1 Entered on FLSD Docket 01/22/2019 Page 4 of 6



         11.     Kirkland registered the Work with the Register of Copyrights on October 31,

 1989 and was assigned the registration number VA 399-173. The Certificate of Registration is

 attached hereto as Exhibit 1.

         12.     At all relevant times Kirkland was the owner of the copyrighted Work at issue in

 this case.

                                  INFRINGEMENT BY DEFENDANT

         13.     Kfir Moyal has never been licensed to use the Work at issue in this action for any

 purpose.

         14.     On a date after the Work at issue in this action was created, but prior to the filing

 of this action, Kfir Moyal copied the Work.

         15.     Kfir Moyal copied Kirkland’ copyrighted Work without Kirkland’ permission.

         16.     After Kfir Moyal copied the Work, it made further copies and distributed the

 Work on the internet to promote the sale of goods and services as part of its art gallery business.

         17.     Kfir Moyal copied and distributed Kirkland’ copyrighted Work in connection

 with Kfir Moyal’s business for purposes of advertising and promoting Kfir Moyal’s business,

 and in the course and scope of advertising and selling products and services.

         18.     Kirkland’ Works are protected by copyright but are not otherwise confidential,

 proprietary, or trade secrets.

         19.     Kfir Moyal committed copyright infringement of the Work as evidenced by the

 documents attached hereto as Exhibit 2.

         20.     Kirkland never gave Kfir Moyal permission or authority to copy, distribute or

 display the Work at issue in this case.




                                                 4
                                           SRIPLAW PLLC
                         21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 1:19-cv-20293-DPG Document 1 Entered on FLSD Docket 01/22/2019 Page 5 of 6



                                         COUNT I
                                  COPYRIGHT INFRINGEMENT

         21.     Plaintiff incorporates the allegations of paragraphs 1 through 20 of this Complaint

 as if fully set forth herein.

         22.     Kirkland owns a valid copyright in the Work at issue in this case.

         23.     Kirkland registered the Work at issue in this case with the Register of Copyrights

 pursuant to 17 U.S.C. § 411(a).

         24.      Kfir Moyal copied, displayed, and distributed the Work at issue in this case and

 made derivatives of the Work without Kirkland’ authorization in violation of 17 U.S.C. § 501.

         25.     Kfir Moyal performed the acts alleged in the course and scope of its business

 activities.

         26.     Kirkland has been damaged.

         27.     The harm caused to Kirkland has been irreparable.

         WHEREFORE, the Plaintiff prays for judgment against the Defendant Kfir Moyal that:

         a.      Defendant and its officers, agents, servants, employees, affiliated entities, and all

 of those in active concert with them, be preliminarily and permanently enjoined from committing

 the acts alleged herein in violation of 17 U.S.C. § 501;

         b.      Defendant be required to pay Plaintiff his actual damages and Defendant’s profits

 attributable to the infringement, or, at Plaintiff’s election, statutory damages, as provided in 17

 U.S.C. § 504;

         c.      Plaintiff be awarded his attorneys’ fees and costs of suit under the applicable

 statutes sued upon;

         d.      Defendant be required to account for all profits, income, receipts, or other benefits

 derived by Defendant as a result of its unlawful conduct;

                                                5
                                          SRIPLAW PLLC
                          21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 1:19-cv-20293-DPG Document 1 Entered on FLSD Docket 01/22/2019 Page 6 of 6



           e.     Plaintiff be awarded prejudgment interest; and

           f.     Plaintiff be awarded such other and further relief as the Court deems just and

 proper.

                                            JURY DEMAND

           Plaintiff hereby demands a trial by jury of all issues so triable.

 DATED: January 22, 2019                          Respectfully submitted,


                                                  /s/ Joel B. Rothman
                                                  JOEL B. ROTHMAN
                                                  Florida Bar No. 98220
                                                  joel.rothman@sriplaw.com
                                                  ALEXANDER C. COHEN
                                                  Florida Bar No. 1002715
                                                  alex.cohen@sriplaw.com
                                                  ANA P. MORETTO
                                                  Florida Bar No. 126347
                                                  ana.moretto@sriplaw.com

                                                  SRIPLAW, PLLC
                                                  21301 Powerline Road
                                                  Suite 100
                                                  Boca Raton, FL 33433
                                                  561.404.4350 – Telephone
                                                  561.404.4353 – Facsimile

                                                  Attorneys for Plaintiff Douglas Kirkland




                                                  6
                                            SRIPLAW PLLC
                           21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
